PER CURIAM.
This is an appeal from the denial of a petition for writ of habeas corpus. Appellant contends that the Arizona State Prison inmate disciplinary procedures and practices violate his federal and state constitutional rights.
We note the United States District Court for the District of Arizona in Taylor, et al. v. State of Arizona, et al., CIV 72-21 PHX WPC and Yanich, Jr., et al. v. State of Arizona, et al., CIV 72-58 PHX WPC, has, while this appeal was pending, prescribed procedural rules for the administration of discipline within the Arizona State Prison. We have concluded that it is inappropriate for this Court to interpret the rules and regulations imposed upon the Arizona State Prison by the Federal District Court and that the proper forum is the United States District Court for the District of Arizona.
Appeal ordered dismissed.